

Annual 4 Year Graded RSU
a1015image2.jpg [a1015image2.jpg]


Tapestry, Inc.
2018 Stock Incentive Plan
Restricted Stock Unit Award Grant Notice and Agreement


NAME


Tapestry, Inc. (the “Company”) is pleased to confirm that you have been granted
a restricted stock unit award (this “Award”), effective as of GRANT DATE (the
“Grant Date”), as provided in this agreement (the “Agreement”) pursuant to the
Tapestry Inc. 2018 Stock Incentive Plan (as amended, restated or otherwise
modified from time to time and in effect on the Grant Date, the “Plan”).
Capitalized terms used but not defined in the Agreement shall have the meanings
given to such terms in the Plan:
1.    Award. Subject to the restrictions, limitations and conditions as
described below, the Company hereby awards to you as of the Grant Date:
# of RSUs restricted stock units (“RSUs”)
which are considered Restricted Stock Unit Awards under the Plan. Upon vesting,
each RSU shall convert into one share of the Company’s common stock
(collectively, the “Shares”), as provided in the Plan. The RSUs are not
transferable by you by means of sale, assignment, exchange, pledge, or
otherwise, and prior to vesting and while the restrictions are in effect, the
Shares underlying the RSUs are not transferable by you by means of sale,
assignment, exchange, pledge, or otherwise.
2.    Vesting. The RSUs are subject to the restrictions set forth in the
Agreement and the Shares underlying the RSUs may not be sold or transferred by
you until they have vested and have been distributed in accordance with Section
3 of the Agreement. Subject to Sections 4, 5 and 6 of the Agreement and your
continuous employment by the Company or any of its Affiliates (collectively, the
“Tapestry Companies”) from the Grant Date until each of the first, second, third
and fourth anniversaries of the Grant Date (each, a “Vesting Date”), one-fourth
(1/4th) of the RSUs will vest on each Vesting Date.
If upon or during the twenty four (24)-month period immediately following a
Change in Control (a “Change in Control Termination”), your employment is
terminated either by the Tapestry Companies without Change in Control Cause (as
defined below) or by you for Change in Control Good Reason (as defined below),
then all unvested RSUs will become fully vested, effective immediately upon such
termination.
“Change in Control Cause” shall mean the occurrence of any of the following: (i)
conviction of, or plea of guilty or nolo contendere to, a felony or a crime
involving moral turpitude; (ii) willful or grossly negligent breach of material
duties; (iii) any act of fraud, embezzlement or other similar dishonest conduct;
(iv) any act or omission that has a material adverse effect on the Tapestry
Companies, including without limitation, its reputation, business interests or
financial condition; or (v) a material breach of any of restrictive covenants
set forth in a written agreement with the Tapestry Companies. “Change in Control
Good Reason” shall mean (i) any reduction in your base salary and/or target
bonus opportunity, other than a reduction that is uniformly applied to similarly
situated employees of not more than 10%; (ii) relocation of your principal place
of work outside of a fifty (50) mile radius of your then current location; (iii)
the failure of any successor to the Tapestry





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


Companies to assume or substitute for the Agreement; or (iv) the occurrence of
any event that constitutes “good reason” (or words of like import) as set forth
in a written employment agreement or offer letter between the Tapestry Companies
and you in effect on the date of your termination. In order for an event to
qualify as Change in Control Good Reason, (i) you must first provide the
Tapestry Companies with written notice of the acts or omissions constituting the
grounds for “Change in Control Good Reason” within thirty (30) calendar days of
the initial existence of the grounds for “Change in Control Good Reason” and a
reasonable cure period of thirty (30) calendar days following the date of
written notice (the “Cure Period”), and such grounds must not have been cured
during such time, and the you must resign your employment within the thirty (30)
calendar days following the end of the Cure Period.
3.    Distribution of this Award. As soon as practicable after the Vesting Date,
but in no event later than sixty (60) days following the applicable Vesting
Date, the Company will release the Shares underlying the RSUs that vested on
such Vesting Date, subject to withholding for Tax-Related Items (as defined in
Section 11 below), and will deliver to you (or, in the case of your death, your
estate) the appropriate number of Shares underlying the RSUs; provided, that in
the event that the Company is liquidated in bankruptcy, (1) the Company will not
release Shares underlying the RSUs and (2) all payments made pursuant to this
Award will be made in cash equal to the fair market value of Common Stock on the
distribution date multiplied by the number of RSUs, subject to withholding for
Tax-Related Items.
4.    Death, Total Disability or Retirement. If you cease active employment with
the Tapestry Companies because of your death or Permanent and Total Disability
(as defined below), all then unvested RSUs will vest as of the date of your
death or the date you are determined to be Permanently and Totally Disabled,
which date shall be the sole remaining Vesting Date for purposes of the
Agreement. The Shares underlying the RSUs will be distributed to you (or, in the
case of your death, your estate) in accordance with Section 3 of the Agreement.
For purposes of the foregoing, “Permanent and Total Disability” means that you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.


In the case of your Retirement (as defined below), and subject to (a) providing
the Required Notice (as defined below) applicable to you and (b) complying with
the Restrictive Covenants (as defined below) for the periods specified in
Section 6(a) and Section 6(c), the RSUs will continue to vest in accordance with
the schedule set forth in Section 2 and the Shares underlying the RSUs will be
distributed to you on or after each remaining Vesting Date after your Retirement
in accordance with Section 3. For purposes of the foregoing, “Retirement” shall
mean your departure from employment with the Tapestry Companies other than for
Cause (as defined below) if either: (1) you have attained age sixty-five (65)
and five (5) years of service with the Tapestry Companies or (2) you have
attained age fifty-five (55) and ten (10) years of service with the Tapestry
Companies.
5.    Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.
(a)    Except with respect to any Change in Control Termination, if your
employment with the Tapestry Companies is terminated by the Tapestry Companies
prior to the final Vesting Date and you are entitled to receive severance
benefits under any written severance plan or policy of the Tapestry Companies or
an employment agreement between you and the Tapestry Companies





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


in connection with such termination (collectively, a “Severance Event
Termination”), then, unless such agreement provides otherwise, you will receive
pro-rata vesting based on the number of days you were employed during the period
beginning on the Grant Date and ending on the date of your Severance Event
Termination, excluding any RSUs that have already become vested on previous
applicable Vesting Dates under this Agreement, and any RSUs that remain unvested
after giving effect to the foregoing pro-rata vesting will be forfeited for no
consideration as of the date of your Severance Event Termination. The Shares
underlying the RSUs that become vested upon your Severance Event Termination
will be distributed to you on or after the first Vesting Date set forth in
Section 2 following such Severance Event Termination in accordance with Section
3 of the Agreement. Your receipt of pro-rata vesting with respect to a portion
of the RSUs granted pursuant to this Award upon a Severance Event Termination
will be subject to (i) your timely execution and non-revocation of a waiver and
release agreement in the form prescribed by the Tapestry Companies and (ii) the
terms and conditions set forth in (A) the Agreement, (B) any employment
agreement between you and the Tapestry Companies (as applicable) and (C) any
written severance plan or policy of the Tapestry Companies applicable to you and
in effect as of the date of your Severance Event Termination.
(b)    If your employment terminates (i) for reasons other than your death,
Permanent and Total Disability, Retirement (as described in Section 4) or a
Change in Control Termination and (ii) such termination is not a Severance Event
Termination (i.e., you voluntarily terminate your employment with the Tapestry
Companies or your employment is terminated by the Tapestry Companies and you are
not eligible for severance pay under the written severance plans or policies of
the Tapestry Companies or an employment agreement between you and the Tapestry
Companies), including, for the avoidance of doubt, if your employment with the
Tapestry Companies is terminated due to poor performance, as determined in the
sole discretion of the Committee), then the RSUs that have not yet vested as of
the date your employment terminates will be forfeited for no consideration.


(c)    If your termination by the Tapestry Companies is for Cause (as defined
below), then the RSUs shall be forfeited in their entirety for no consideration
on the date your employment terminates. For purposes of the Agreement, “Cause”
shall mean a determination by the Company that your employment should be
terminated for any of the following reasons: (i) your violation of the Employee
Guide or any other written policies or procedures of the Tapestry Companies,
(ii) your indictment, conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude, (iii) your willful or grossly
negligent breach of your duties, (iv) any act of fraud, embezzlement or other
similar dishonest conduct, (v) any act or omission that the Company determines
could have a material adverse effect on the Tapestry Companies, including
without limitation, its reputation, business interests or financial condition,
(vi) your failure to follow the lawful directives of the Chief Executive Officer
or other employee of the Company to whom you report, or (vii) your breach of any
written agreement between you and any of the Tapestry Companies, including your
breach of any of the Restrictive Covenants (as defined below).


6.    Forfeiture.
(a)    Notwithstanding anything contained in the Agreement to the contrary, (i)
if your employment with the Tapestry Companies is terminated for Cause (as
defined above) (a “Termination for Cause”), (ii) if you elect to terminate your
employment with the Tapestry Companies (including in the event of your
Retirement) and you do not provide the Tapestry Companies with the Required
Notice applicable to your level (“Termination without Notice”), or





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


(iii) if you engage in any activity inimical, contrary or harmful to the
interests of the Tapestry Companies during your employment with the Tapestry
Companies or at any time during the period ending one (1) year after your
employment with the Tapestry Companies terminates (other than due to Retirement,
in which case the claw-back and forfeiture provisions set forth in Section 6(a)
of the Agreement that apply in the event the Restrictive Covenants are violated
shall remain in effect through the last Vesting Date), including but not limited
to: (A) violating any of the Restrictive Covenants, (B) violating any business
standards established by the Company, or (C) participating in any activity not
approved by the Board of Directors which is reasonably likely to contribute to
or result in a Change in Control (such activities to be collectively referred to
as “Wrongful Conduct”), then (x) this Award, to the extent it remains restricted
or has not been distributed, shall be forfeited automatically for no
consideration on the date on which you first engaged in such Wrongful Conduct or
the date of your Termination for Cause or Termination without Notice, whichever
is applicable, and (y) the Company shall have the right to claw-back, and you
shall pay to the Company in cash or Shares, any Financial Gain (as defined
below) you realize from the vesting of these RSUs within the twelve (12) month
period (if your role is at the Corporate level of Vice President or higher) or
six (6) month period (if your role is below the Corporate level of Vice
President) immediately preceding the date on which you first engaged in such
Wrongful Conduct or the date of your Termination for Cause or Termination
without Notice. For the two (2) year period commencing on a Change in Control,
items (A) and (B) under Section 6(a)(iii) shall not constitute Wrongful Conduct.
Solely in the event of your Retirement, if you violate any of the Restrictive
Covenants prior to the distribution of the Shares underlying the RSUs that vest
on the last Vesting Date set forth in Section 2, (x) this Award, to the extent
any portion of it remains restricted or has not been distributed, shall be
forfeited automatically on the date on which you first violated the Restrictive
Covenants, and (y) the Company shall have the right to claw-back, and you shall
pay to the Company in cash or Shares any Financial Gain you realize from the
vesting of these RSUs within the twelve (12) month period immediately preceding
the date on which you violated the Restrictive Covenants or, if longer, the
period commencing on your date of Retirement and ending on the date on which you
violated the Restrictive Covenants.
(b)    For purposes of the Agreement, “Financial Gain” shall equal, on each
Vesting Date during the twelve (12) month period (if your role is at the
Corporate level of Vice President or higher) or six (6) month period (if your
role is below the Corporate level of Vice President) immediately preceding such
Wrongful Conduct or termination, the fair market value of the Common Stock on
such Vesting Date, multiplied by the number of RSUs vesting on such Vesting Date
(without reduction for any Shares of Common Stock sold, surrendered or attested
to in payment of Tax-Related Items); and “Required Notice” means advance written
notice of your intent to terminate your employment with the Tapestry Companies,
delivered not less than (A) the advance written notice period required in your
individual employment letter if you are then a member of the Tapestry Executive
Committee, which shall not be less than three (3) months, (B) six (6) weeks
before your last day of employment if you are then a Senior Vice President, or
(C) four (4) weeks before your last day of employment if you are then a Vice
President (there is no Required Notice applicable if you are below the level of
Vice President).
(c)    For purposes of the Agreement, “Restrictive Covenants” shall mean your
agreement not to (i) compete directly or indirectly (either as owner, employee
or agent of a Competitive Business (as defined below)) with any of the
businesses of the Tapestry Companies, (ii) make, directly or indirectly, a five
percent (5%) or more investment in a Competitive Business, or any new luxury
accessories business that competes directly with the existing or planned product





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


lines of the Tapestry Companies, (iii) solicit any present or future employees
or customers of the Tapestry Companies to terminate or reduce such employment or
business relationship(s) with the Tapestry Companies, in the case of each of
(i), (ii) and (iii), at any time during your employment with the Tapestry
Companies or at any time during the period ending one (1) year after your
employment with the Tapestry Companies terminates (other than due to Retirement,
in which case the claw-back and forfeiture provisions set forth in Section 6(a)
of the Agreement that apply in the event the Restrictive Covenants are violated
shall remain in effect through the last Vesting Date), or (iv) disclose or
misuse any confidential information regarding the Tapestry Companies at any
time. You acknowledge and agree that the Company is granting you this Award in
consideration of your agreement to be bound by the Restrictive Covenants, and
you acknowledge and agree that this Award is good and valuable consideration for
the Restrictive Covenants. Accordingly, if you breach any of the Restrictive
Covenants, in addition to the forfeiture and claw-back consequences described in
Section 6(a), the Company shall be entitled to recover any damages incurred as a
result of such breach. You further acknowledge and agree that the Tapestry
Companies would be irreparably harmed by any breach of the Restrictive Covenants
and that money damages would be an inadequate remedy for any such breach and,
accordingly, in the event of your breach or threatened breach of any of the
Restrictive Covenants, the Company may, in addition to any money damages or
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the Restrictive Covenants. For the
avoidance of doubt, the remedies in law and in equity for any breach of the
Restrictive Covenants set forth in this Section 6(c) are in addition to, and
cumulative of, the claw-back and forfeiture provisions set forth in Section
6(a). Notwithstanding anything herein to the contrary, nothing herein is
intended to limit any restrictive covenant provision contained in any other
agreement between you and the Tapestry Companies that may permit any of the
Tapestry Companies to seek injunctive relief, money damages or any other rights
or remedies at law or in equity in the event of a breach of threatened breach of
any restrictive covenant provision contained in any other agreement.
(d)    For purposes of the Agreement, “Competitive Business” shall mean any
entity (including its subsidiaries, parent entities and other affiliates) that,
as of the relevant date, the Committee has designated in its sole discretion as
an entity that competes with any of the businesses of the Tapestry Companies;
provided, that (i) the list of Competitive Businesses shall not exceed the total
number of entities shown below for the region in which your employment is based,
(ii) such entities are the same entities used for any list of competitive
entities for any other arrangement with an executive of the Company, and (iii)
you will only be restricted from those entities on the list as of the date of
the termination of your employment with the Tapestry Companies. A current list
of Competitive Businesses, including any changes made to the list by the
Committee, shall be maintained on the Company intranet. Each entity included in
the list of entities designated as Competitive Businesses at any given time
shall include any and all subsidiaries, parent entities and other affiliates of
such entity.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company Employees
employed by the Company’s North American entities or Global Operations division
(regardless of the employee’s geographic place of work or residence) excluding
those described in the paragraph below: Adidas AG; Burberry Group PLC; Capri
Holdings Limited; Cole Haan LLC; Fast Retailing Co., Ltd.; Compagnie Financiere
Richemont SA; Fung Group; G-III Apparel Group, Ltd.; The Gap, Inc.; Kering; L
Brands, Inc.; LVMH Moet Hennessy





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


Louis Vuitton SA; Nike, Inc.; Prada, S.p.A; PVH Corp.; Ralph Lauren Corporation;
Samsonite International S.A.; Tory Burch LLC; V.F. Corporation; and Under
Armour, Inc.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company employees
employed by the retail businesses operated by the Company (either directly or in
a joint venture) outside of North America (regardless of the employee’s
geographic place of work or residence): Adidas AG; Burberry Group PLC; Capri
Holdings Limited; Chanel S.A.; Club 21 Pte Ltd; Cole Haan LLC; Compagnie
Financiere Richemont SA; Fast Retailing Co., Ltd; Furla S.p.A.; The Gap, Inc.;
H&M Hennes & Mauritz AB (H&M); Hermes International SA; Industria de Diseno
Textil, S.A; Kering; LVMH Moet Hennessy Louis Vuitton SA; Nike, Inc.; Prada,
S.p.A; PVH Corp.; Ralph Lauren Corporation; Salvatore Ferragamo S.p.A; and Tory
Burch LLC.
By accepting these RSUs, you consent to and authorize the Tapestry Companies to
deduct from any amounts payable by the Tapestry Companies to you any amounts you
owe to the Company under this section. This right of set-off is in addition to
any other remedies the Company may have against you for your breach of the
Agreement. Your obligations under this Section shall be cumulative (but not
duplicative) of any similar obligations you have under the Agreement or pursuant
to any other agreement with the Tapestry Companies.
7.    Award Not Transferable. This Award will not be assignable or transferable
by you, other than by will or by the laws of descent and distribution or, with
the consent of the Administrator, a DRO.
8.    Transferability of Award Shares. Subject to Sections 2 and 3 of the
Agreement, the Shares you will receive under this Award generally are freely
tradable in the United States. However, you may not offer, sell or otherwise
dispose of any Shares in a way which would: (a) require the Company to file any
registration statement with the Securities and Exchange Commission (or any
similar filing under state law or the laws of any other country) or to amend or
supplement any such filing or (b) violate or cause the Company to violate the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on Common
Stock received by you pursuant to this Award.
9.    Conformity with the Plan. This Award is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between the Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of the Agreement, you
agree to be bound by all of the terms and conditions of the Agreement and the
Plan.
10.    Nature of Grant. In accepting the RSUs, you acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.


(b)    this Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been awarded in the past;





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]




(c)    all decisions with respect to future awards, if any, shall be at the sole
discretion of the Company;


(d)    your participation in the Plan is voluntary;


(e)    this Award of RSUs and the Shares subject to the RSUs are extraordinary
items that (i) do not constitute compensation of any kind for services of any
kind rendered to the Company, any Affiliate or to your actual employer (the
“Employer”), and (ii) are outside the scope of your employment or service
contract, if any;


(f)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;


(g)    this Award of RSUs and the Shares subject to the RSUs, and the income and
value of same are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Tapestry Companies, including the Employer;


(h)    this Award of RSUs and your participation in the Plan shall not create a
right to employment or continued employment with any of the Tapestry Companies
or be interpreted as forming an employment or service contract with any of the
Tapestry Companies, and shall not interfere with the ability of the Tapestry
Companies to terminate your employment or service relationship (if any) at any
time with or without cause;


(i)    the future value of the underlying the Shares is unknown and cannot be
predicted with certainty;


(j)    the Shares acquired upon vesting/settlement of the RSUs may increase or
decrease in value;


(k)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your employment by the
Company or the Employer or continuous service (for any reason whatsoever,
whether or not later found to be invalid or in breach of applicable labor laws
or the terms of your employment or service agreement, if any), and in
consideration of the grant of the RSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Tapestry
Companies, including the Employer, waive your ability, if any, to bring any such
claim, and release the Tapestry Companies, including the Employer, from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;


(l)    for purposes of this Award, unless your termination is a Severance Event
Termination, regardless of the reason of your termination (and whether or not
later found to be invalid or in breach of applicable labor laws or the terms of
your employment or service agreement, if any), your employment or service
relationship will be considered terminated effective as of the





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


date you are no longer actively employed or providing services and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include any contractual notice period or any period of “garden leave”
or similar period pursuant to local law). The Administrator shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your RSUs (including whether you may still be considered to be
providing services while on a leave of absence);


(m)    the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability;


(n)    the Tapestry Companies, including the Employer, shall not be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon vesting/settlement;


(o)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan
or your acquisition or sale of the underlying Shares; and


(p)    you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.     


11.
Tax Obligations.

 
(a)     Regardless of any action taken by the Company or the Employer, you
acknowledge and agree that the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, capital gains tax, payment on
account or other tax-related items related to this Award and your participation
in the Plan and legally applicable to you (“Tax-Related Items”) is and remains
your sole responsibility and may exceed the amount, if any, withheld by the
Company or the Employer. You further acknowledge that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of the RSUs, the conversion of the RSUs into
Shares or the receipt of an equivalent cash payment, the subsequent sale of any
Shares acquired under this Award and the receipt of any dividends and/or
dividend equivalents; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate your liability for Tax Related Items or achieve any particular tax
result. Further, if you have become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(b)    Unless you determine (or are required) to satisfy the Tax-Related Items
by some other means in accordance with the next following paragraph, or the
Company provides for an alternative means for you to satisfy the Tax-Related
Items , if permissible under applicable law, your acceptance of these RSUs
constitutes your instruction and authorization to the Company and any brokerage
firm determined acceptable to the Company for such purpose to withhold cash or
Shares the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy any company withholding obligation for applicable
Tax-Related Items.







--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


(c)    The Company will not issue any Shares to you until you satisfy the
Tax-Related Items. In the event that withholding Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, by your acceptance of the RSU, you authorize and direct the
Company and any brokerage firm determined acceptable to the Company to sell on
your behalf a whole number of Shares from those Shares issued to you as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy any applicable withholding obligations for Tax-Related Items or to
satisfy such obligations by withholding from your salary or other cash
compensation paid to you by the Company and/or the Employer. Depending on the
withholding method, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum rates. If the maximum rate is used, any
over-withheld amount may be refunded to you in cash by the Company or the
Employer (with no entitlement to the Share equivalent) or, if not refunded, you
may seek a refund from the local tax authorities. If any withholding obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you shall be deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.


(d)    You agree to pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described.
12. Data Privacy. Where required by applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Data (as defined below) by and among, as necessary and
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security or insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, and job title, any Common Stock or directorships
held in the Company, and details of the RSUs or any other restricted stock units
or other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You authorize the Company, Fidelity Stock Plan Services and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
sole the purpose of implementing, administering and managing your participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom you may elect to deposit any Shares
acquired upon vesting of the RSUs.





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service with the Employer will
not be affected; the only consequence of refusing or withdrawing your consent is
that the Company would not be able to grant you RSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing such consent may affect your ability to participate in the Plan. In
addition, you understand that the Company and its Affiliates have separately
implemented procedures for the handling of Data which the Company believes
permits the Company to use the Data in the manner set forth above
notwithstanding your withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, you understand that
you may contact your local human resources representative.


Finally, you understand that the Company may rely on a different legal basis for
the collection, processing and/or transfer of Data either now or in the future
and/or request you provide another data privacy consent. If applicable and upon
request of the Company or the Employer, you agree to provide an executed
acknowledgment or data privacy consent (or any other acknowledgments, agreements
or consents) to the Company and/or the Employer that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in your
country, either now or in the future. You understand that you may be unable to
participate in the Plan if you fail to execute any such acknowledgment,
agreement or consent requested by the Company and/or the Employer.


13.    Miscellaneous.
(a)    Amendment or Modifications. The grant of this Award is documented by the
minutes of the Committee or by documents produced by the Company as authorized
by such minutes, which records are the final determinant of the number of Shares
granted and the conditions of this grant. The Committee may amend or modify this
Award in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant such Award, provided that no such
amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under the Agreement without your consent. Except as
in accordance with the two immediately preceding sentences or Section 15 of the
Agreement, the Agreement may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto.
(b)    Governing Law. Notwithstanding anything herein to the contrary, all
matters arising under the Agreement, including matters of validity, construction
and interpretation, shall be governed by the internal laws of the State of New
York, without regard to the provisions of conflict of laws thereof.
(c)    Binding Arbitration. With the exception of any application by the
Tapestry Companies for declaratory and/or injunctive relief based on a violation
or threatened violation of Section 6, which may be brought in state or federal
court in New York County, New York, all disputes,





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


claims, controversies or causes of action between you and any of the Tapestry
Companies or any of their employees and other service providers arising out of
or related to the Agreement shall be determined exclusively by final, binding
and confidential arbitration in accordance with this Section 13(c).   The
arbitration shall be conducted before a single arbitrator in New York, New York
(applying New York law) in accordance with the JAMS Employment Arbitration Rules
& Procedures then in effect (a copy of such rules is available at
https://www.jamsadr.com/rules-employment-arbitration/) and in the JAMS arbitral
forum.  You and the Tapestry Companies shall be entitled to engage in discovery
in the form of requests for documents, interrogatories, requests for admissions,
physical and/or mental examinations and depositions, in accordance with and
subject to the provisions of the Federal Rules of Civil Procedure.  Any disputes
concerning discovery shall be resolved by the arbitrator.  The decision of the
arbitrator appointed to hear the case will be final and binding on you and the
Tapestry Companies.  The arbitrator’s award may be entered as a judgment in any
court of competent jurisdiction in New York County, New York.  The party
requesting the arbitration shall be responsible for paying any associated filing
or administrative fees.  All other arbitration costs shall be shared equally by
you and the Tapestry Companies; provided, however, the legal fees of the party
that substantially prevails in the arbitration proceeding shall be paid by the
non-prevailing party.  Such legal fees shall be paid no later than sixty (60)
days following the issuance of the arbitrator’s decision.  With the exception of
the foregoing clause, each party shall be responsible for the costs and fees of
its counsel or other representative.
(d)    Successors and Assigns. Except as otherwise provided herein, the
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(e)    Severability. Whenever feasible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement.
(f)    Forfeiture if Not Accepted. The Company’s grant to you of these RSUs is
conditioned upon your acceptance of the terms of the Agreement. If you do not
accept the Agreement (by returning a signed copy of the Agreement to the
Tapestry Human Resources Department or by electronically accepting it online, as
applicable) prior to the first anniversary of the Grant Date, then the Company
shall have the right to terminate the Agreement and cancel the RSUs without
further notice to you.
(g)    Language. If you have received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
(h)    Electronic Delivery and Acceptance. Unless the Company determines
otherwise in its sole discretion, the Company will deliver any documents related
to your participation in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


(i)    Dividend Equivalents. Section 9.8 of the Plan shall apply to this Award
with respect to Dividend Equivalents. Any cash dividend paid on Shares shall not
be deemed to be reinvested





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


in Shares and will be held uninvested and without interest in a dividend book
entry account and paid in cash if and when the RSUs vest under the Agreement.


(j)    Rights as a Stockholder. You will have no right as a stockholder with
respect to any RSUs or the Shares underlying the RSUs until and unless ownership
of such Shares underlying the RSUs has been transferred to you in accordance
with the Agreement and the Plan.


14.    Annexes. Notwithstanding any provisions in the Agreement, the RSU grant
shall be subject to any special terms and conditions as set forth in any annex
to the Agreement. Moreover, if you relocate to one of the countries included
Annex A, the special terms and conditions for such country will apply to you, to
the extent the Company determines that the application of such terms is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Annex constitutes part of the Agreement.
15.    Imposition of Other Requirements: The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable to comply with local law or facilitate the administration
of the Plan, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing. By accepting
this Award, you agree to sign any additional documents or undertakings that the
Company may require.
16.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws based on
the exchange (if any) on which Shares are listed, and in applicable
jurisdictions, including but not limited to the United States, your country and
the designated broker’s country, which may affect your ability to accept,
acquire, sell, or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in applicable jurisdictions). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before you
possessed inside information. Further, you could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restriction that may be imposed under any applicable
Company securities trading policy. You acknowledge you are responsible for
complying with any applicable restrictions and are encouraged to speak to your
personal legal advisor for further details regarding any applicable insider
trading and/or market abuse laws in your country.


17.     Foreign Asset/Account Reporting Requirements and Exchange Controls. Your
country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares, sale proceeds resulting from the
sale of Shares acquired under the Plan) in a brokerage or bank account outside
your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for any details.





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]


18.     Code Section 409A.
(a)    In General. The parties acknowledge and agree that, to the extent
applicable, the Agreement shall be interpreted in accordance with Section 409A
of the U.S. Internal Revenue Code of 1986, as amended, and the Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or guidance that may be issued
after the date hereof (“Section 409A”). Notwithstanding any provision of the
Agreement to the contrary, in the event that the Company determines that any
amounts payable hereunder may be subject to Section 409A, the Company may adopt
(without any obligation to do so or to indemnify you for failure to do so) such
limited amendments to the Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the amounts
payable hereunder from Section 409A and/or preserve the intended tax treatment
of the amounts payable hereunder or (ii) comply with the requirements of Section
409A. To the extent that any payment under the Agreement would be considered an
impermissible acceleration of payment that would result in a violation of
Section 409A, the Company shall delay making such payment until the earliest
date on which such payment may be made without violating Section 409A. Your
right to receive any installment payment under the Agreement shall, for purposes
of Section 409A, be treated as a right to receive a series of separate and
distinct payments. Notwithstanding anything herein to the contrary, in no event
shall any liability for failure to comply with the requirements of Section 409A
be transferred from you or any other individual to any of the Tapestry Companies
or any of their employees or agents pursuant to the terms of the Agreement or
otherwise.
(b)    Specified Employee Separation from Service. Notwithstanding anything to
the contrary in the Agreement, if you are determined to be a “specified
employee” within the meaning of Section 409A as of the date of your “separation
from service” as defined in Treasury Regulation Section 1.409A-1(h) (or any
successor regulation), and if any payments or entitlements provided for in the
Agreement constitute a “deferral of compensation” within the meaning of Section
409A and therefore cannot be paid or provided in the manner provided herein
without subjecting you to additional tax, interest or penalties under Section
409A, then any such payment and/or entitlement which would have been payable
during the first six months following your “separation from service” shall
instead be paid or provided to you in a lump sum payment on the first business
day immediately following the six-month anniversary of your “separation from
service” (or, if earlier, the date of your death).
19.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Holder.





--------------------------------------------------------------------------------

a1015image2.jpg [a1015image2.jpg]




In witness whereof, the parties hereto have executed and delivered the
Agreement.
TAPESTRY, INC.
a1015image1.gif [a1015image1.gif]
Sarah Dunn
Global Human Resources Officer



--------------------------------------------------------------------------------

Date: Grant Date


I acknowledge that I have read and understand the terms and conditions of the
Agreement and of the Plan and I agree to be bound thereto.
AWARD RECIPIENT:
______________________________________
NAME
Date: __________________________________





